DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
In line 38 on page 8, “The control unit 112” should be replaced with “The control unit 12”.
Appropriate correction is required.

Claim Objections
Claims 8, 11-12, 14, 16-17 are objected to because of the following informalities:
In claim 8, line 1 refers to “an unvulcanized band-shaped rubber member”, line 2 refers to “a band-shaped rubber member”, and line 3 refers to “an unvulcanized band-shaped rubber member”. These references should be made consistent with one another, e.g., by replacing “a” with “the” in lines 2-3.
In lines 6-7 of claim 8, “a flat state” should be replaced with “the flat state” for consistency with line 4.
In claim 11, “a flat state” should be replaced with “the flat state” for consistency with claim 8.
In claim 12, “a flat state” should be replaced with “the flat state” for consistency with claims 8 and 11.
In line 2 of claim 14, “an unvulcanized band-shaped rubber member” should be replaced with “the unvulcanized band-shaped rubber member” for consistency with line 1.
In claim 16, “a flat state” should be replaced with “the flat state” for consistency with claim 8.
In claim 17, “a top surface” should be replaced with “the top surface” for consistency with claim 15.
In claim 17, “a flat state” should be replaced with “the flat state” for consistency with claims 8 and 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “movement portions that each move each of the plurality of holding portions individually” (emphasis added). In other words, each movement portion can move any of the holding portions. However, this is not what is disclosed in the specification and drawings. The discrepancy between claim 8 and the rest of the application makes the scope of the claim unclear. For purposes of examination, claim 8 will be interpreted as reciting “movement portions that move each of the plurality of holding portions individually” instead. Claims 9-13 and 15-18 are rejected based on their dependency from claim 8.
This same issue also applies to claim 14.
Claim 11 recites “which is in a state with no expansion or contraction in the front-rear direction”. It is unclear whether this phrase modifies the placement surface or the band-shaped rubber member. For purposes of examination, the phrase will be interpreted as modifying the band-shaped rubber member. Claim 12 is rejected based on its dependency from claim 11.
This same issue also applies to claim 16. Claims 17-18 are rejected based on their dependency from claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2014-136317 (“Sakano”) in view of U.S. Patent Application Publication No. 2012/0111473 (“Hasegawa”).
Regarding claim 8, Sakano discloses a manufacturing device for an unvulcanized band-shaped rubber member (the strip-like member sticking apparatus 10; see Figures 1A-B and paragraphs 1, 4-5, and 12 of the provided translation) configured to elongate a band-shaped rubber member to a target length (see paragraph 18), comprising:
a placement portion (the sticking conveyor 12; see Figures 1A-B and paragraph 12) onto which an unvulcanized band-shaped rubber member cut at a predetermined length is placed in a flat state (the side tread 20; see Id.);
a position sensor that detects, across a width direction of the band-shaped rubber member, a leading end and a trailing end of the band-shaped rubber member placed in a flat state (the first and second two-dimensional displacement sensors 13A, 13B; see Figure 1A and paragraphs 12 and 15-16);
a trailing end holding mechanism that holds the trailing end (the rear end holding hand 15; see Figures 1A and 2 and paragraph 13),
the trailing end holding mechanism comprising a plurality of holding portions (the movable units 151-155; see paragraphs 13 and 18 and Figures 2 and 3A-B) arranged side by side in the width direction of the band-shaped rubber member (see Figure 2 and paragraph 13), and movement portions (the moving units 181-185; see paragraphs 13 and 18 and Figures 2 and 3A-B) that each move each of the plurality of holding portions individually in a front-rear direction of the band-shaped rubber member (see Figure 2 and paragraph 13), a displacement of each of the movement portions in the front-rear direction being controlled based on the detection data and the target length to adjust a degree of elongation in the front-rear direction at or near a held portion of the band-shaped rubber member held by each of the plurality of holding portions (see Figures 6-8 and paragraphs 16-19).
Sakano does not disclose a leading end holding mechanism that holds the leading end (at least not one that is distinct from the rear end holding hand 15, which was relied upon for the claimed trailing end holding mechanism). As shown in Figures 5A-B of Sakano, the side tread 20 is attached to the forming drum 11 by raising the sticking conveyor 12. See paragraph 16. However, the use of separate mechanisms for attaching the leading and trailing edges of a strip to a forming drum is well known in the art. For example, see Figures 3A-D and 5A-C of Hasegawa, particularly the front end holding attaching means 40 and the rear end holding attaching means 50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized separate mechanisms for attaching the leading and trailing edges of the side tread 20 to the forming drum 11 in Sakano if desired. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
Sakano does not explicitly disclose a control unit into which detection data from the position sensor is input or that the displacement of each of the movement portions in the front-rear direction is controlled by the control unit. However, paragraph 20 of Sakano states that measurements from the two-dimensional displacement sensor 13B are fed back as “control data” of the movement amount of the movable units 151-155, which suggests the presence of a control unit that receives data from the two-dimensional displacement sensors 13A, 13B and controls movement of the movable units 151-155. Also, the use of a control unit for controlling a device like that of Sakano is well known in the art. See paragraph 42 of Hasegawa, for example. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sakano to include a control unit for controlling operation of the device. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 9, modified Sakano does not explicitly disclose wherein the position sensor is individually installed for each of the plurality of holding portions. However, paragraph 16 of Sakano discloses that the data on the cross-sectional shape of the side tread 20 generated by the two-dimensional displacement sensors 13A, 13B is used to calculate the length of the side tread 20 for a plurality of locations in the width direction of the side tread 20 and that these positions correspond to the positions of the movable units 151-155. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a sensor at each desired measurement position in Sakano instead of using one sensor for all the positions. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).

Regarding claim 10, modified Sakano discloses wherein each of the plurality of holding portions is a suction pad that suctions a surface of the band-shaped rubber member (see paragraphs 13 and 18 and Figures 2-3 of Sakano). Modified Sakano does not disclose that it is the top surface being suctioned. However, it is well known in the art that a strip can be applied to a drum located above a conveyor belt (as in Sakano) or that a strip can be applied to a drum located below a conveyor belt, with the aid of gripping mechanisms positioned above the belt (as in Hasegawa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the length adjustment technique of Sakano to other known prior art arrangements, such as one like that of Hasegawa.

Regarding claim 11, modified Sakano discloses wherein a placement surface of the placement portion is a placement surface onto which the band-shaped rubber member placed in a flat state is attached without being shifted in the front-rear direction and which is in a state with no expansion or contraction in the front-rear direction (in Sakano, the front and rear ends of the side tread 20 are measured at different times in determining the length of the side tread 20, which indicates that the length of the side tread 20 is not changing over time; see paragraph 16). In addition, claim 11 is an apparatus claim, and the limitations relating to the shifting, expansion, and contraction of the rubber member do not limit the structure of the apparatus. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).

Regarding claim 13, modified Sakano discloses wherein the placement portion is a conveyance conveyor that conveys the band-shaped rubber member (see Figures 1A-B and paragraph 12 of Sakano).

Regarding claim 14, please see the rejection of claim 8.

Regarding claim 15, please see the rejection of claim 10.

Regarding claim 16, please see the rejection of claim 11.

Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano in view of Hasegawa, as applied to claim 11 or 16 above, and further in view of U.S. Patent Application Publication No. 2010/0181000 (“Takahashi”).
Regarding claims 12 and 17, modified Sakano does not disclose a pressing roller that rolls on a top surface of the band-shaped rubber member placed in a flat state before the position sensor detects, across the width direction of the band-shaped rubber member, the leading end and the trailing end of the band-shaped rubber member.
Takahashi is directed to a method for manufacturing a pneumatic tire (see paragraph 2) in which a first rubber sheet R1 and a second rubber sheet R2 are bonded to each other by a pressure roller 15 (see paragraph 42 and Figure 5) to form a layered sheet R3 (see paragraph 43 and Figure 5). The layered sheet R3 is later cut with a cutter 22 (see paragraph 44 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pressure roller 15 when forming the side tread 20 of Sakano, as taught by Takahashi, if it was desired to form a multilayered tread. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Since the pressure roller 15 of Takahashi is used prior to the cutting step, the pressure roller 15 would be used before the position sensor detects the leading end and the trailing end of the band-shaped rubber member, as claimed.

Regarding claim 18, please see the rejection of claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 12 of copending Application No. 17/596,552 in view of Sakano and Takahashi.
Claims 7 and 12 of the copending application disclose all the limitations of claims 8 and 14 of the present application except for the position sensor and the detection data from the position sensor being input into the control unit. However, such features would have been obvious in view of Sakano given that claims 7 and 12 refer to the control unit using distribution data on the length of the band-like rubber member in the width direction.
Regarding claim 9 of the present application, this feature would have been obvious in view of Sakano. See the discussion above regarding Sakano, particularly the rejection of claim 9.
Regarding claims 10 and 15 of the present application, see claim 8 of the copending application.
Regarding claims 11 and 16 of the present application, as discussed above, the limitations of claims 11 and 16 do not limit the structure of the claimed device. See MPEP 2114(II).
Regarding claims 12 and 17 of the present application, this feature would have been obvious in view of Takahashi. See the discussion above regarding Takahashi.
Regarding claims 13 and 18 of the present application, see claim 7 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726